STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (“Agreement”) is made as of the 24th day of
August, 2017, by and among Geo Point Resources, Inc., a Nevada corporation (the
“Company”); and Capital Vario CR, S.A., a Costa Rican company (the “Capital
Vario”).  




RECITALS




A.

The Company desires to sell to Capital Vario 8,647,796 shares of the Company’s
common stock (the “Shares”), which Shares will represent approximately 86.47% of
the issued and outstanding shares of the Company’s common stock at the Closing
(as defined below) of this Agreement.




B.

Capital Vario desires to purchase the Company’s Shares in exchange for full
payment of debt of the Company owed to Capital Vario for advances made to the
Company under a Commercial Credit Line Agreement dated January 1, 2013, and as
extended on January 1, 2014 (respectively, the “Capital Vario Obligations” and
the “Capital Vario Debt Agreements”).




AGREEMENT




In consideration of the mutual agreements contained herein, the parties hereby
agree as follows:




1.

PURCHASE AND SALE OF SHARES.

1.1

Purchase and Sale of Shares.  In reliance upon the representations and
warranties contained herein and subject to the terms and conditions set forth
herein, at Closing, the Company shall sell, assign, transfer, convey and deliver
to Capital Vario, and Capital Vario shall purchase from the Company, good and
marketable title to the Company’s Shares, free and clear of all mortgages, Liens
(as hereinafter defined), encumbrances, claims, equities and obligations to
other persons of every kind and character.

1.2

Consideration.

The consideration for the Shares shall be the payment and full satisfaction of
all outstanding Capital Vario Obligations of any kind or nature whatsoever of
the Company to Capital Vario under the Capital Vario Debt Agreements, amounting
to $500,000 on the Closing Date (as defined below) (the “Purchase Price”).  

2.

CLOSING.

2.1

Date and Time.  The Closing of the sale of Shares contemplated by this Agreement
(the “Closing”) shall take place as promptly as practicable, but no later than
two (2) business days following the satisfaction or waiver of the conditions set
forth in Section 6, at such place as the Company and Capital Vario shall agree
in writing, or via facsimile and/or email.  The date on which the Closing
actually occurs shall be the “Closing Date.”





--------------------------------------------------------------------------------



2.2

Deliveries by Company.  At the Closing, the Company shall deliver to Capital
Vario a certificate or certificates registered in the name of Capital Vario.

2.3

Deliveries by Capital Vario.  

At the Closing, Capital Vario shall deliver a release of all Capital Vario
Obligations of the Company, without qualification or otherwise.

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

As a material inducement to Capital Vario to enter into this Agreement and to
purchase the Shares, the Company represents and warrants that the following
statements are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects at Closing, except as
expressly qualified or modified herein.




3.1

Organization and Good Standing.  The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada and
has full corporate power and authority to enter into and perform its obligations
under this Agreement, and to own its properties and to carry on its business as
presently conducted and as proposed to be conducted.  The Company is duly
qualified to do business as a foreign corporation in every jurisdiction in which
the failure to so qualify would have a material adverse effect upon the Company.

3.2

Capitalization.  The Company is authorized to issue an aggregate total of
110,000,000 shares, comprised of 10,000,000 shares of $0.001 par value preferred
stock, none of which are issued or outstanding; and 100,000,000 shares of $0.001
par value common stock, of which, as of the date hereof and the Closing,
1,002,204 shares are issued and outstanding.  All outstanding shares of common
stock have been duly authorized and validly issued, and are fully paid,
non-assessable, and free of any preemptive rights.  There are no options,
warrants or other derivative securities issued and outstanding to purchase
shares of the Company common stock. There is no right of first refusal, co-sale
right, right of participation, right of first offer, registration right option
or other restriction on transfer applicable to any shares of the Company common
stock.

3.3

Validity of Transactions.  The Company has the requisite power to enter into
this Agreement, to sell the Shares hereunder, and to carry out and perform its
obligations under the terms of this Agreement.  This Agreement has been duly
authorized by the Company, and, upon due execution and delivery by the Company,
this Agreement and the documents contemplated hereby will be valid and binding
agreements of the Company.  

3.4

Valid Issuance of Shares.




(a)

The Company owns all of the legal and beneficial interests in the Shares, free
and clear of any pledge, security interest, Liens, encumbrance, restriction,
claim or other charge of any kind, and at the Closing, Capital Vario shall
receive title to the Shares, free and clear of any pledge, Lien, encumbrance,
restriction, claim or other charge of any kind.  Except for any restrictions
imposed by applicable United States and states of the United States securities
laws, rules and regulations, there is no right of first refusal, co-sale right,
right of participation,





2







--------------------------------------------------------------------------------

right of first offer, registration right option or other restriction on transfer
applicable to the Shares.  




(b)

For purposes of this Agreement, “Liens” means, collectively, any mortgages,
liens, security interests, claims, pledges, licenses, equities, options,
conditional sales contracts, assessments, levies, easements, covenants,
reservations, restrictions, rights of way, exceptions, limitations, charges,
liabilities, or encumbrances of any nature whatsoever.




3.5

No Violation/Consents.  The execution, delivery and performance of this
Agreement will not violate any law or any order of any court or government
agency applicable to the Company, as the case may be, or the Articles of
Incorporation or Bylaws of the Company, and will not result in any breach of or
default under, or, except as expressly provided herein, result in the creation
of any encumbrance upon any of the assets of the Company pursuant to the terms
of any agreement or instrument by which the Company or any of its assets may be
bound.  The execution, delivery and performance by the Company of this
Agreement, the other documents contemplated hereby, and the offer and sale of
the Shares requires no consent of, action by or in respect of, or filing with,
any person, governmental body, agency, or official other than filings that have
been made pursuant to applicable state securities laws and post-sale filings
pursuant to applicable state and federal securities laws.




3.6

Reporting Company/SEC Reports and Financial Statements.  

(a)

The Company’s common stock is registered pursuant to Section 12(g) of the
Exchange Act, and the Company has taken no action designed to terminate the
registration of its common stock under the Exchange Act nor has the Company
received any notification that the United States Securities and Exchange
Commission (“SEC”) is contemplating terminating such registration. Except as
specifically disclosed in the SEC Reports (as hereinafter defined), the Company
has not, in the twelve (12) months preceding the date hereof, received written
notice from the principal market on which its common stock is listed or quoted
to the effect that the Company is not in compliance with the listing or
maintenance requirements of such principal market. The Company is in compliance
with all listing and maintenance requirements of the principal market on the
date hereof.  There are no unanswered comments from the SEC or the Financial
Industry Regulatory Authority (“FINRA”).

(b)

The Company has delivered to Capital Vario its Annual Report on Form 10-K for
the fiscal year ended March 31, 2017 (filed August 21, 2017 [not timely filed]),
along with its Quarterly Reports on Form 10-Q for the quarterly periods ended
June 30, September 30 and December 31, 2016, and June 30, 2017 (filed August 21,
2017 [not timely filed]), which were filed with the SEC (collectively, the “SEC
Reports”).  The information in the SEC Reports, taken as a whole, is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

3.7

Subsidiaries.  Except as set forth in the SEC Reports, the Company does not own,
directly or indirectly, any equity or debt securities of any corporation,
partnership, or other entity.





3







--------------------------------------------------------------------------------



3.8

Litigation.  Except as set forth in the SEC Reports, there are no suits or
proceedings (including without limitation, proceedings by or before any
arbitrator, government commission, board, bureau or other administrative agency)
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its subsidiaries which, if adversely determined, would have a
material adverse effect on the consolidated financial condition, results of
operations, prospects or business of the Company, and neither the Company nor
any of its subsidiaries are subject to or in default with respect to any order,
writ, injunction or decree of any federal, state, local or other governmental
department.

3.9

Taxes.  Federal income tax returns and state and local income tax returns for
the Company and its subsidiaries have been filed as required by law; all taxes
as shown on such returns or on any assessment received subsequent to the filing
of such returns have been paid, and there are no pending assessments or
adjustments or any income tax payable for which reserves, which are reasonably
believed by the Company to be adequate for the payment of any additional taxes
that may come due, have not been established.  All other taxes imposed on the
Company and its Subsidiaries have been paid and any reports or returns due in
connection herewith have been filed.

3.10

Securities Law Compliance.  Assuming the accuracy of the representations and
warranties of Purchaser set forth in Section 4 of this Agreement, the offer,
issue, sale and delivery of the Shares will constitute an exempted transaction
under the United States Securities Act of 1933, as amended (the “Securities
Act”), and registration of the Shares thereunder is not required.

3.11

Liabilities. The SEC Reports contain information about the outstanding
liabilities of the Company as of their respective dates.  The Company maintains
and will continue to maintain a standard system of accounting established and
administered in accordance with generally accepted accounting principles,
subject to the limitations outlined in the SEC Reports, specifically, that the
Company’s disclosure controls and procedures were not effective to provide
reasonable assurance that information the Company is required to disclose in
reports that it is required to file or submit under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), is recorded, processed, summarized and
reported within the time periods specified in the SEC rules, regulations and
forms, and that such information is accumulated and communicated to the
Company’s management, to allow timely decisions regarding required disclosure.
  

3.12

No Solicitation or Pending Transactions.  Except for the transactions
contemplated by this Agreement, the Company is not a party to or bound by or the
subject of any agreement, undertaking, commitment or discussions or negotiations
with any person that could result in the sale of any of the Shares.




3.13

Brokers or Finders.  The Company has not incurred, nor shall it incur, directly
or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or the
transactions contemplated hereby.





4







--------------------------------------------------------------------------------




4.

REPRESENTATIONS AND WARRANTIES OF CAPITAL VARIO.

As a material inducement to the Company to enter into this Agreement and to
issue the Shares, Capital Vario represents and warrants that the following
statements are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects at Closing, except as
expressly qualified or modified herein.




4.1

Legal Power.  Capital Vario has the requisite power to enter into this
Agreement, to purchase the Shares hereunder and to carry out and perform its
obligations under the terms of this Agreement.

4.2

Due Execution and Ownership of Debt.  This Agreement has been duly authorized
and delivered by Capital Vario, and, upon due execution and delivery by Capital
Vario, this Agreement will be a valid and binding agreement of Capital Vario.

4.3

Receipt and Review of SEC Reports.  Capital Vario represents that it has
received and reviewed the SEC Reports and has been given full and complete
access to the Company for the purpose of obtaining such information as Capital
Vario or its qualified representatives have reasonably requested in connection
with the decision to purchase the Shares.  Capital Vario represents that it has
been afforded the opportunity to ask questions of the sole director and the
officers of the Company regarding its business prospects and the Shares, all as
Capital Vario or Capital Vario’s qualified representatives have found necessary
to make an informed investment decision to purchase the Shares.

4.4

Restricted Securities.  Capital Vario has been advised that the Company Shares
have not been registered under the Securities Act or any other applicable
securities laws, and that the Shares are being offered and sold to Capital Vario
pursuant to exemptions from registration with the SEC under the Securities Act
contained in Regulation S of the SEC and Section 4(a)(2) of the Securities Act,
and SEC Rule 506(b) promulgated thereunder, and that the Company’s reliance upon
Regulation S, Section 4(a)(2) and Rule 506(b) is predicated in part on Capital
Vario’s representations as contained herein, including, but not limited to:

(a)

Capital Vario is an “accredited investor” as defined under SEC Rule 501 under
the Securities Act and a “Non-U.S. Person” as defined in SEC Regulation S.  

(b)

Capital Vario acknowledges that the Shares have not been registered under the
Securities Act or the securities laws of any state of the United States and are
being offered, and will be sold, pursuant to applicable exemptions from such
registration for nonpublic offerings and will be issued as “restricted
securities” as defined by SEC Rule 144 promulgated pursuant to the Securities
Act.  

(c)

Capital Vario is acquiring the Shares for its own account, for investment
purposes only and not with a view to, or for sale in connection with, a
distribution, as that term is used in Section 2(11) of the Securities Act, in a
manner which would require registration under the Securities Act or any United
States state securities laws.





5







--------------------------------------------------------------------------------



(d)

Capital Vario understands and acknowledges that the Shares will be represented
by one (1) stock certificate that will bear the following legend or a reasonable
facsimile thereof:

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION OR AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.




4.5

Restrictions on Resale of Shares.  Capital Vario acknowledges that an investment
in the Company Shares is not liquid and is transferable only under limited
conditions.  Capital Vario acknowledges that such Shares may be required to be
held indefinitely unless they are subsequently registered for resale under the
Securities Act or an exemption from such registration is available to Capital
Vario.  Capital Vario is aware of the provisions of SEC Rule 144 promulgated
under the Securities Act, which permits limited resale of “unregistered
securities” or “restricted securities,” subject to the satisfaction of certain
conditions.

4.6

Sophistication and Ability to Bear Risk of Loss.  Capital Vario acknowledges
that it is able to protect its interests in connection with the acquisition of
the Shares and can bear the economic risk of investment in such Shares without
producing a material adverse change in Capital Vario’s financial condition.
 Capital Vario otherwise has such knowledge and experience in financial or
business matters that Capital Vario is capable of evaluating the merits and
risks of the investment in the Shares.

4.7        SEC Beneficial Ownership Filing.  Capital Vario will timely file a
Schedule 13D with the SEC regarding the change in its beneficial ownership of
the Company within ten (10) days of the Closing if the Agreement.

5.

ADDITIONAL COVENANTS

5.1

Conduct of Business.  Except as contemplated by this Agreement, and such other
matters, if any, as may be consented to by Capital Vario in writing, which
consent shall not be unreasonably withheld or delayed, from the date of this
Agreement until the Closing Date, the Company shall conduct or cause to be
conducted its business in all material respects in the ordinary course and shall
not engage in any material activity or enter into any material transaction
outside the ordinary course of business.

5.2

Compliance with Laws.  

(a)

From the date of this Agreement until the Closing Date, the Company shall comply
with all laws, rules, regulations and orders applicable to the business of the
Company.





6







--------------------------------------------------------------------------------



(b)

The Company shall notify the SEC and the principal market on which its common
stock is traded or quoted, if and as applicable, in accordance with their
respective rules and regulations, of the transactions contemplated by this
Agreement and any related documents, and shall take all necessary action as may
be necessary to comply with the United States securities laws (including without
limitation the filing of a Current Report on Form 8-K with the SEC describing
the terms of this Agreement) and the blue sky laws of any state of the United
States, which filings will be made in a timely manner.  These requirements will
be at the cost and expense of Capital Vario.

5.3

Fulfillment of Conditions and Covenants.  No party shall take any course of
action inconsistent with satisfaction of the requirements or conditions
applicable to it set forth in this Agreement.  Each party shall promptly do all
such acts and take all such measures as may be appropriate to enable it to
perform as promptly and as reasonably possible the obligations herein provided
to be performed by it.

5.4

Negative Covenants.  From the date of this Agreement through the Closing Date,
neither the Company nor any director or executive officer shall, without the
prior written consent of Capital Vario, which consent shall not be unreasonably
withheld or delayed, take or cause to be taken any of the following actions:

(a)

amend its articles of incorporation, bylaws or other organizational documents;

(b)

(i) adjust, split, combine or reclassify any of the Company’s outstanding
capital stock; declare, set aside or pay any dividends or other distributions
(whether payable in cash, property or securities) with respect to its capital
stock; (ii) issue, sell or agree to issue or sell any securities or other equity
interests, including its capital stock, any rights, options, warrants, or
derivative securities, to acquire its capital stock, or securities; (iii)
purchase, cancel, retire, redeem or otherwise acquire any of its outstanding
capital stock or other securities or other equity interests; (iv) merge or
consolidate with, or transfer all or substantially all of its assets to, any
other person; (v) liquidate, wind-up or dissolve (or suffer any liquidation or
dissolution); or (vi) enter into any contract, agreement, commitment or
arrangement with respect to any of the foregoing;

(c)

acquire any corporation, partnership or other business entity or any interest
therein (other than interests in joint ventures, joint operation or ownership
arrangements or tax partnerships acquired in the ordinary course of business);

(d)

(i) incur any indebtedness for borrowed money; (ii) assume, endorse (other than
endorsements of negotiable instruments in the ordinary course of business),
guarantee or otherwise become liable or responsible (whether directly,
contingently or otherwise) for the liabilities or obligations of any other
person; or (iii) enter into any contract, agreement, commitment or arrangement
with respect to any of the foregoing;

(e)

knowingly engage in any practice, knowingly take any action or knowingly permit
by inaction any of the representations and warranties contained in Section 3 to
become untrue; or





7







--------------------------------------------------------------------------------



(f)

(i) enter into, or otherwise become liable or obligated under or pursuant to:
(1) any employee benefit, pension or other plan (whether or not subject to
ERISA), (2) any other stock option, stock purchase, incentive or deferred
compensation plan or arrangement or other fringe benefit plan, or (3) any
consulting, employment, severance, termination or similar agreement with any
person; (ii) amend or extend any such plan, arrangement or agreement referred to
in clauses (1), (2) or (3) of clause (i); (iii) grant, or otherwise become
liable for or obligated to pay, any severance or termination payment, bonus or
increase in compensation or benefits to, or forgive any indebtedness of, any
employee or consultant of any of the Company; or (iv) enter into any contract,
agreement, commitment or arrangement to do any of the foregoing.

6.

CONDITIONS TO CLOSING.

6.1

Conditions to Obligations of Capital Vario.  Capital Vario’s obligation to
purchase the Shares at the Closing is subject to the fulfillment, at or prior to
such Closing, of all of the following conditions:

(a)

Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 3 hereof shall be
true and correct in all material respects at the Closing with the same force and
effect as if they had been made on and as of the Closing Date; and the Company
shall have performed all obligations and conditions herein required to be
performed by it on or prior to the Closing.

(b)

Proceedings, Documents and Financial Records. All corporate and other
proceedings in connection with the transactions contemplated at the Closing
hereby and all documents and instruments incident to such transactions shall be
reasonably satisfactory in substance and form to Capital Vario and shall be
delivered to Capital Vario as soon as practicable following the Closing Date.

(c)

Qualifications, Legal and Investment. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
state of the United States that are required in connection with the lawful sale
and issuance of the Shares pursuant to this Agreement shall have been duly
obtained and shall be effective on and as of the Closing.  No stop order or
other order enjoining the sale of the Shares shall have been issued and no
proceedings for such purpose shall be pending or, to the knowledge of Capital
Vario, threatened by the SEC, or any commissioner of corporations or similar
officer of any state having jurisdiction over this transaction. At the time of
the Closing, the sale and issuance of the Shares shall be legally permitted by
all laws and regulations to which Capital Vario and the Company are subject.

(d)

Officers’ Certificate.  The Company shall have delivered to counsel for Capital
Vario an Officers’ Certificate, in form and substance reasonably satisfactory to
counsel for Capital Vario, certifying the following matters to Capital Vario:

(i)

Resolutions of the Company’s Board of Directors, which resolutions shall
authorize the execution, delivery and performance of this Agreement, and the
other transaction documents to which the Company is a party and which shall
authorize the consummation and performance of the transactions contemplated
hereby and thereby, to that extent, only;



8







--------------------------------------------------------------------------------

(ii)

The incumbency of the Company’s officers with specimen signatures of its
President and any other officers who will sign this Agreement or any of the
other transaction documents in connection herewith and delivered pursuant
hereto;

(iii)

Articles of Incorporation of the Company; and

(iv)

By-laws of the Company.

6.2

Conditions to Obligations of the Company.  The Company’s obligation to issue and
sell the Shares at the Closing is subject to the fulfillment to the Company’s
satisfaction, on or prior to the Closing, of the following conditions:

(a)

Representations and Warranties True. The representations and warranties made by
Capital Vario in Section 4 hereof shall be true and correct at the Closing with
the same force and effect as if they had been made on and as of the Closing
Date.

(b)

Performance of Obligations. Capital Vario shall have performed and complied with
all agreements and conditions herein required to be performed or complied with
by it on or before the Closing, and Capital Vario shall, by its execution and
delivery of this Agreement, acknowledge that all Capital Vario Obligations of
the Company to Capital Vario whatsoever and without qualification or otherwise
are fully paid, compromised, settled and extinguished, whether arising under the
Capital Vario Debt Agreements or otherwise, in full payment of the Purchase
Price of the Shares.

(c)

Qualifications, Legal and Investment. All authorizations, approvals, or permits,
if any, of any governmental authority or regulatory body of the United States or
any state of the United States that are required in connection with the lawful
sale and issuance of the Shares pursuant to this Agreement shall have been duly
obtained and shall be effective on and as of the Closing.  No stop order or
other order enjoining the sale of the Shares shall have been issued and no
proceedings for such purpose shall be pending or, to the knowledge of the
Company, threatened by the SEC, or any commissioner of corporations or similar
officer of any state having jurisdiction over this transaction. At the time of
the Closing, the sale and issuance of the Shares shall be legally permitted by
all laws and regulations to which Capital Vario and the Company are subject.

(d)

Officers’ Certificate.  Capital Vario shall have delivered to counsel for the
Company an Officers’ Certificate, in form and substance reasonably satisfactory
to counsel for the Company, certifying the following matters to the Company:

(i)

Resolutions of Capital Vario’s Board of Directors, which resolutions shall
authorize the execution, delivery and performance of this Agreement, and the
other transaction documents to which Capital Vario is a party and which shall
authorize the consummation and performance of the transactions contemplated
hereby and thereby, to that extent, only;





9







--------------------------------------------------------------------------------



(ii)

The incumbency of Capital Vario’s officers, with specimen signatures of its
President and any other officers who will sign this Agreement or any of the
other transaction documents in connection herewith and delivered pursuant
hereto; and

(iii)

Articles of Incorporation of Capital Vario.

6.3

Termination.  In the event that the Closing shall not have occurred on or before
twenty (20) business days from the date hereof due to a failure to satisfy the
conditions set forth in Sections 6.1 and 6.2 above (and the non-breaching
party’s failure to waive such unsatisfied conditions), the non-breaching party
shall have the option to terminate this Agreement with respect to such breaching
party at the close of business on such date without liability of any party to
any other party.

7.

MISCELLANEOUS.

7.1

Governing Law.  This Agreement shall be governed and construed in accordance
with the internal laws of Nevada without giving effect to the conflict of laws
provisions thereof; and any legal action or proceeding between the parties with
respect to this Agreement or otherwise pertaining to the matters covered hereby
shall only be instituted in the United States federal and state courts situated
in the State of Nevada, unless otherwise agreed in writing by the parties.  

7.2

Survival.  All of the representations and warranties made herein shall survive
the execution and delivery of this Agreement.  All covenants and indemnities
made herein shall survive in perpetuity, unless otherwise provided in this
Agreement.  

7.3

Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

7.4

Entire Agreement.  This Agreement and the other documents delivered pursuant
hereto and thereto, constitute the full and entire understanding and agreement
among the parties with regard to the subjects hereof.  No party shall be liable
or bound to any other party in any manner by any representations, warranties,
covenants, or agreements except as specifically set forth herein or therein, and
the parties hereto each acknowledge and agree that they have relied on their own
judgment in connection with the execution of this Agreement.  Nothing in this
Agreement, express or implied, is intended to confer upon any party, other than
the parties hereto and their respective successors and assigns, any rights,
remedies, obligations, or liabilities or obligations of the parties hereuunder
or by reason of this Agreement, except as expressly provided herein.

7.5

Severability.  In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.





10







--------------------------------------------------------------------------------



7.6

Amendment and Waiver.  Except as otherwise provided herein, any term of this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and Capital Vario. Any amendment or waiver
effected in accordance with this Section shall be binding upon each future
holder of any security purchased under this Agreement (including securities into
which such securities have been converted) and the Company.

7.7

Notices.  All notices and other communications required or permitted hereunder
shall be in writing and shall be effective when delivered personally, or sent by
telex, facsimile, email or telecopier (with receipt confirmed), provided that a
copy is mailed by registered mail, return receipt requested, or when received by
the addressee, if sent by Express Mail, federal Express or other express
delivery service (receipt requested) in each case to the appropriate address set
forth below:

If to the Company:

Geo Point Resources, Inc.

1421 E. Pomona Street

Santa Ana, California 92705

Email:

bill@geopointtech.com






With a copy to:

Leonard W. Burningham, Esq.

2150 South 1300 East, Suite 500

Salt Lake City, Utah 84106

Email: lwb@burninglaw.com




If to Capital Vario:  

Arcelio Hernandez, Esq.

Aves. 2 and 6, Calle N. 233

San Jose, Costa Rica

Email: thankyoulawyer@gmail.com  




With a copy to:

Ruslan Kuanyshev

050010, Karmysova Str. 86a

Almaty, Kazakhstan

Email: mail2ruslan@gmail.com




7.8

Third Party Beneficiaries.  Nothing in this Agreement will confer any third
party beneficiary or other rights upon any person (specifically including any
employees of the Company) or any entity that is not a party to this Agreement.  

7.9

Certain Expenses.  Each party shall be responsible for their own costs and
expenses.  In the event that legal proceedings are commenced by any party to
this Agreement against another party to this Agreement in connection with this
Agreement or the other transaction documents, the party or parties which do not
prevail in such proceedings shall severally, but not jointly, pay their pro rata
share of the reasonable attorneys’ fees and other reasonable out-of-pocket costs
and expenses incurred by the prevailing party in such proceedings.





11







--------------------------------------------------------------------------------



7.10

Independent Counsel.  The parties agree that they have carefully read the terms
and conditions of this Agreement, that they know and understand the contents and
effect of this Agreement and that the legal effect of this Agreement has been
fully explained to its satisfaction by counsel of its own choosing or that such
party has waived its right to independent counsel.

7.11

Titles and Subtitles.  The titles of the paragraphs and subparagraphs of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.







IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.




GEO POINT RESOURCES, INC.




Date: August 24, 2017.

By /s/ William Lachmar

     William Lachmar, President







CAPITAL VARIO CR, S.A.




Date: August 24, 2017.

By /s/ Arcelio Hernandez, Esq.

     Arcelio Hernandez, Esq.

     President








12





